DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 08/03/2018.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (20120051775) in view of Huber et al. (20090178709)
[fig 3] comprising: a controller [240], a degausser [300], a sensing unit [401] and a switching unit [301], wherein the controller is connected to the sensing unit and the switching unit respectively [see structure connection in fig 3]; 
the switching unit is connected to the degausser [301 is connected to 300]; and after the sensing unit detects presence of a cell slice [cell slice has been interpreted as a load, ¶52 “401 detects the presence of a load and triggers 240 to operate per detected value from 401”], the controller triggers the switching unit to act so as to enable the degausser to operate, for performing a degaussing treatment to the cell slice [¶52-¶55, 300 performs degaussing on intended load].  
While Miyata teaches a method for degaussing a solar cell, i.e., Miyata teaches using a control means that executes the method to degauss a material [i.e. a load] and Miyata does not explicitly mention attempting to degauss a solar cell.   
Whereas Huber teaches a having a cell slice [10] that received degaussing treatment [¶45].  I.e., the degaussing was achieved and applied to a substrate of the solar cell. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Miyata to the structure of Huber, using the known technique of degaussing a material in order to [¶4].

Regarding claim 2. Miyata as modified teaches the solar cell degaussing device of claim 1, further comprising: a transfer unit [conveying unit pushed by 111 and passing through 120 and ejected using 114 in fig 1 of Miyata] configured to carry the cell slice, the degausser being mounted on the transfer unit.  

Regarding claim 3. Miyata as modified teaches the solar cell degaussing device of claim 2, wherein the transfer unit comprises a plurality of rollers [fig 1, shows a plurality of roller and further disclose in ¶25] configured to bear the cell slice;the degausser on the transfer unit is configured for the cell slice to pass through.  

Regarding claim 4. Miyata as modified teaches the solar cell degaussing device of wherein the degausser is in a frame-type structure [Miyata, degausser 300 is in a frame type structure, frame structure has been interpreted as rigid structure].  


Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. in view of Huber et al. and further in view of Yamamoto et al. (20160342128)
Regarding claim 10. Miyata as modified teaches the solar cell degaussing device of claim 1, further comprising: a second power supply [230 Miyata], the switching unit is connected to the second power supply and the degausser respectively [230 inheretly power the structure in fig 3, thus power supply is connected to degauser].
However, Miyata does not explicitly mention a second power supply, the switching unit is connected to the second power supply and the degausser respectively.  
Yamamoto teaches a first power supply [312], wherein the first power supply is connected to the controller [i.e. 330] and the sensing unit respectively [316].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyata’s device to a similar configuration as Yamamoto device in order to provide a plurality of power supplies that help achieve different voltage levels thus driving the circuit towards design requirements.

Regarding claim 11. Miyata as modified the solar cell degaussing device of claim 10, wherein the first power supply is a direct current power supply [see 315 DC bus of Yamamoto], and the second power supply is an alternating current power supply [see 230 of Miyata].  

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a threshold value to a specific magnitude in order to drive circuit towards design requirement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.


Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. in view of Huber et al. and further in view of Edwards et al. (20120187861)
Regarding claim 14. Miyata as modified teaches the solar cell degaussing device of 
However, Miyata as modified does not explicitly mention wherein the switching unit is a relay. 
Edwards teaches replacing a switch with a relay [¶9].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace a switch with a relay for not only improvement, but because relays can be used to allow low power electronic or computer type circuits to switch relatively high currents or voltages both “ON” or “OFF”, i.e. isolating high and low voltage circuits.

[¶9 Edwards].  

Regarding claim 16. Miyato as modified teaches a solar cell production system configured to produce solar cells, comprising the solar cell degaussing device of claim 1 [i.e. device cited in claim 1].  

Regarding claim 17. Miyato as modified teaches a solar cell degaussing method, using the solar cell degaussing device of claim 1, wherein the method comprises: powering on the solar cell degaussing device [function of 240 Miyato], after the sensing unit detecting presence of the cell slice [load detection from 401 Miyato], the controller triggering the switching unit to act so as to enable the degausser to operate, for performing a degaussing treatment to the cell slice [¶52-¶55 Miyato].  


Allowable Subject Matter
Claims  5-9,13 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BRYAN R PEREZ/Examiner, Art Unit 2839